Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the measurement mask are produced by a mirror arrangement of independently settable mirror elements; wherein a plurality of interferograms are captured in a plurality of measurement steps, wherein the measurement steps differ from one another in respective angular distribution of the illumination light that is incident on the measurement mask; and wherein a matching wavefront deviation portion in measurement results obtained respectively in the measurement steps is ascertained to determine respective system wavefront deviations of the optical system for pupil regions illuminated respectively in individual ones of the measurement steps” along with all other limitations of the claim. 
As to claim 5, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein different angular distributions of the illumination light that is incident on the measurement mask are produced by a mirror arrangement of independently settable mirror elements; wherein the optical system is a projection lens of a microlithographic projection exposure apparatus; and wherein the wavefront effect of the projection lens is ascertained in a targeted fashion by setting the mirror arrangement for pupil regions which are illuminated during operation of the projection exposure apparatus” along with all other limitations of the claim. 

As to claim 8, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the illumination of the measurement mask with the illumination light from the illumination device, comes from the illuminated measurement mask and travels through the optical system for different angular distributions of the illumination light that is incident on the measurement mask; a detector configured to capture the interferograms obtained for the different angular distributions of the illumination light that is incident on the measurement mask; and processors configured to calculate the respective system wavefront deviations of the optical system for pupil regions that are respectively illuminated in individual ones of the measurement steps, from a matching wavefront deviation portion in the captured interferograms; and one or more memories configured to store the respective system wavefront deviations of the optical system” along with all other limitations of the claim. 
As to claim 17, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an arrangement configured to measure a wavefront of radiation traveling through the projection lens and a device arranged at a region of intermediate focus at an entrance of the illumination device and configured to vary a beam direction of the radiation during the wavefront measurement” along with all other limitations of the claim. 


  

Claims 2-4, 6-7, 9-16 and 18-20 are allowable due to their dependencies. 
The closest references, ARNZ et al. (US 20170336714 A1and WEGMANN et al. (US 20180087891 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886